Citation Nr: 1544052	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-16 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 0 percent for left breast cancer residuals for the period from July 1, 2011 to present.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to March 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the RO in Louisville, Kentucky, on behalf of the RO in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On the VA Form 9 received in June 2011, the Veteran reported that he was receiving disability benefits from the Social Security Administration (SSA) ("Social Security Disability").  The Veteran's identification of this information on a procedural document related to the current appeal indicates a relationship between the award of disability from SSA and the disability on appeal.  Accordingly, the Board finds there is a reasonable possibility that any records in the possession of SSA would be pertinent to this appeal.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  

Even where the decision awarding SSA benefits was made years before a current claim, the records held by SSA may continue to have relevance, as SSA is obligated to discontinue disability benefits based on a change in a recipient's employability status, and SSA conducts periodic examinations to determine the employability status of recipients.  Murincsak, 2 Vet. App. at 371.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any records in the possession of SSA pertinent to the Veteran's award of disability benefits.  Make a notation in the claims file of all attempts to obtain these records and all responses received.  

2.  Review any additional records obtained and readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


